DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 25, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that none of the cited prior art teaches or suggests the amendments to the structure of the deicing apparatus, particularly to: (v) an over-wing beam attached with respect to each downwardly extending vertical structure; (vi) elongated proximity structures mounted underneath each of the over-wing beams; and (vi) a plurality of nozzles are mounted with respect to each of the proximity structures; wherein the elongated proximity structures attached with respect to each over-wing beam provides a degree of freedom whereby each elongated proximity structure adjusts its relative positioning with respect to at least another 
Vice teaches a method for deicing a plurality of airplanes having differing outer configurations [col. 3, lines 49-51; col. 5, lines 8-15; col. 7, lines 26-33] that utilize a plurality of downwardly extending vertical structures that are mounted with respect to a horizontal beam structure between first and second vertical elements [(40), Fig. 2 and 2A; col. 6, lines 63-68]; an over-wing beam attached with respect to each downwardly extending vertical structure [not labeled, but the horizontal part directly connected to the downwardly extending vertical structure (40), Fig. 2 and 2A]; a proximity structure mounted underneath each of the over-wing beams [not labeled, but the portions with the hash marks extending from the horizontal part directly connected to the downwardly extending vertical structure (40), Fig. 2 and 2A; col. 7, lines 27-33]; and a plurality of nozzles mounted with respect to each of the proximity structures [at the lower ends of robot arms (40), Fig. 2 and 2A; col. 7, lines 27-33]; wherein the elongated proximity structure attached with respect to each over-wing beam provides a degree of freedom whereby the relative positioning of the at least one proximity structure is adjusted based upon the outer configuration of the airplane [robot arms (40) are movable along both span S and length L of covered structure (16), i.e. adjust to position of airplane; col. 7, lines 27-33].  
Vice teaches that the robot arms may take the articulate forms shown in Figures 5-7 of U.S. Patent 3,612,075 which disclose various booms to direct the spray to an airplane [col. 7, lines 26-28].  U.S. Patent 3,612,075 illustrates in Figure 5 an over-wing beam [(lower most 27/28), Fig. 5] attached with respect to each downwardly extending vertical structure [(21’), Fig. 5]; elongated proximity structures mounted underneath each of the over-wing beams [(21), Fig. 6 – the first elongated proximity structure is attached to lower most (27) on the left and the second 
Kean and Vice both teach nozzle systems used for deicing aircraft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nozzle system of Vice for the nozzles of Kean in order to deice aircraft of differing sizes.  The substitution would have resulted in the predictable result of providing a system for deicing a plurality of aircraft having different outer configurations.  Therefore, the combination teaches that the elongated proximity structures provide a degree of freedom whereby each elongated proximity structure adjusts it relative positioning with respect to at least another elongated proximity structure based upon the outer configuration of the first airplane by following a contour of a wing of the first airplane. 
  
Terminal Disclaimer
The terminal disclaimers filed on July 13, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,365,298 and U.S. Patent 9,352,852 has been reviewed and accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kean (U.S. Patent 5,060,887), Vice et al. (U.S. Patent 5,161,753), and Cook (U.S. Patent 3,612,075).
Claim 16: Kean teaches deicing a plurality of airplanes [abstract], comprising: providing a deicing installation [Fig. 1] that includes (i) first and second mobility units adapted for independent movement relative to an airplane positioned for deicing treatment [(60); col. 2, lines 47-49]; (ii) first and second vertical elements extending upward relative to the first and second 
Kean does not explicitly teach deicing a plurality of airplanes having differing outer configurations; (v) an over-wing beam attached with respect to each downwardly extending vertical structure; (vi) elongated proximity structures mounted underneath each of the over-wing beams; and (vi) a plurality of nozzles are mounted with respect to each of the proximity structures; wherein the elongated proximity structures attached with respect to each over-wing beam provides a degree of freedom whereby each elongated proximity structure adjusts its relative positioning with respect to at least another elongated proximity structure based upon the outer configuration of the first airplane by following a contour of a wing of the first airplane.  
However, Vice teaches a method for deicing a plurality of airplanes having differing outer configurations [col. 3, lines 49-51; col. 5, lines 8-15; col. 7, lines 26-33] that utilize a plurality of downwardly extending vertical structures that are mounted with respect to a horizontal beam structure between first and second vertical elements [(40), Fig. 2 and 2A; col. 6, lines 63-68]; an over-wing beam attached with respect to each downwardly extending vertical structure [not labeled, but the horizontal part directly connected to the downwardly extending 
Vice teaches that the robot arms may take the articulate forms shown in Figures 5-7 of U.S. Patent 3,612,075 which disclose various booms to direct the spray to an airplane [col. 7, lines 26-28].  U.S. Patent 3,612,075 illustrates in Figure 5 an over-wing beam [(lower most 27/28), Fig. 5] attached with respect to each downwardly extending vertical structure [(21’), Fig. 5]; elongated proximity structures mounted underneath each of the over-wing beams [(21), Fig. 6 – the first elongated proximity structure is attached to lower most (27) on the left and the second elongated proximity structure is attached to the lower most (27) on the right]; and a plurality of nozzles mounted with respect to and along each of the elongated proximity structures [(24), Fig. 5] [col. 2, lines 51-69; col. 3, line 73-col. 4, line 5].  Therefore, the proximity structure (21) [on left, Fig. 5] provides a degree of freedom by adjusting its relative positioning with respect to at least another proximity structure [corresponding beam 21 on the part connected to the right side of the lower most 27, Fig. 5] based upon the outer configuration of the first plane by following a contour of a wing of the first airplane [col. 3, line 73-col. 4, line 5]. 

Kean teaches first and second mobility units [(60); col. 2, lines 47-49] and that the airplane taxis through the structure [claim 1], so it does not explicitly teach advancing the first and second mobility units longitudinally relative to the first airplane.  However, Cook teaches deicing airplanes using first and second mobility units where it is known to utilize movement of the first and second mobility units relative to a stationary aircraft such that the first and second mobility units advance longitudinally relative to the airplane in order to apply deicing fluid [col. 3, line 44-col. 4, line 2].  Kean and Cook teach ways to apply deicing fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute means of Cook such that the mobility units move relative to the aircraft for the means of Kean because both methods apply deicing fluid to aircraft.  The substitution would have resulted in the predictable result of providing deicing fluid to the airplane.

Claim 17: Kean, Vice, and Cook teach the limitations of claim 16 above.  The combination of Kean, Vice, and Cook teach advancing the first and second mobility units while 

Claim 18: Kean, Vice, and Cook teach the limitations of claim 16 above.  The combination of Kean, Vice, and Cook teach advancing the first and second mobility units relative to the first airplane, but they do not explicitly returning the first and second mobility units to an initial position at the conclusion of the deicing operation.  Vice teaches dicing on a tarmac in close position to a runway in order to minimize or eliminate extended “holdover” period between deicing application and take off [Fig. 1; col. 3, lines 30-37] wherein the traffic on the tarmac follows a particular flow [Fig. 1].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deicing location of Kean, Vice, and Cook on the tarmac in close proximity to take off as taught by Vice because Vice teaches it minimizes or eliminates extended “holdover” period between deicing application and take off.  By returning the first and second mobility units to an initial position at the conclusion of delivering the deicing fluid to the surface of the first airplane, it would eliminate the potential for airplanes to interfere with each other’s path and avoid 

Claim 19: Kean, Vice, and Cook teach the limitations of claim 18 above.  As discussed above, Vice teaches it is known to utilize a deicing system to accommodate various sized aircraft [reads on “second outer configuration that is different than the first outer configuration”; col. 3, lines 49-51; col. 5, lines 8-15; col. 7, lines 26-33].  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the recited steps with respect to a second airplane of differing configurations to provide a common system that is able to accommodate differing configurations in order to simplify the amount of equipment.

Claim 20: Kean, Vice, and Cook teach the limitations of claim 16 above.  The combination of Kean, Vice, and Cook teach a deicing installation comprising a plurality of moveable nozzles able to deice various sized aircraft while the first and second mobility units move relative to a plane.  Therefore, the deicing installation is repositioned during the deicing by navigating a travel route relative to the aircraft with the first and second mobility units.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1796